          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 1 of 29




PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.PeltonGraham.com

Attorneys for Plaintiffs and the putative
FLSA Collective and Class


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 ALFONSO GARCIA RAMOS, JORGE
 PEREZ AGUILAR, FELIX LUNA, and
 GUILLERMO ALONSO MORALES,
 Individually and on Behalf of All Others
 Similarly Situated,
                                                          CLASS & COLLECTIVE
                           Plaintiffs,                     ACTION COMPLAINT

 -against-

                                                             Jury Trial Demanded
 DNC FOOD SERVICE CORP. d/b/a
 SPEEDY’S DELI, NIKOLAOS
 VASILATOS and SPIROS ZISIMATOS,
 Jointly and Severally,

                           Defendants.



       Plaintiffs Alfonso Garcia Ramos, Jorge Perez Aguilar, Felix Luna, and Guillermo Alfonso

Morales (the “Plaintiffs”), individually and on behalf of all others similarly situated, as class

representatives, upon personal knowledge as to themselves and upon information and belief as to

other matters, allege as follows:


                                               1
            Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 2 of 29




                                  NATURE OF THE ACTION

       1.       Plaintiffs are former cashiers, counter employees, bakers, food preps, line

cooks/grill men, and delivery employees at Defendants’ delicatessen café located in Manhattan,

New York. For their work, during the relevant time period, Plaintiffs were not paid minimum

wages for all hours worked and were not paid overtime premiums for hours worked over forty (40)

in a given workweek.

       2.       Plaintiffs bring this action to recover unpaid minimum wages and overtime

premium pay owed to them pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201 et seq. and the New York Labor Law (“NYLL”), §§ 650 et seq. Plaintiffs also bring claims

for unpaid spread-of-hours premiums and for failure to provide proper wage notices and wage

statements pursuant to NYLL §§ 190 et seq. and the supporting regulations.

       3.       Plaintiffs bring their FLSA claims on behalf of themselves and all other similarly

situated employees of Defendants and their NYLL claims on behalf of themselves and a Federal

Rule of Civil Procedure 23 class of all non-management employees working for Defendants in

New York.

                                  JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1337, and 1343, and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

       5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants’

business is located in this district and a substantial part of the events or omissions giving rise to

                                                 2
             Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 3 of 29




the claims occurred in this district.

        6.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                           THE PARTIES

Plaintiffs:

        7.       Plaintiff Alfonso Garcia Ramos (“Garcia”) was, at all relevant times, an adult

individual residing in Queens County, New York.

        8.       Plaintiff Jorge Perez Aguilar (“Perez”) was, at all relevant times, an adult individual

residing in Queens County, New York.

        9.       Plaintiff Guillermo Alonso Morales (“Morales”) was, at all relevant times, an adult

individual residing in Queens County, New York.

        10.      Plaintiff Felix Luna (“Luna”) was, at all relevant times, an adult individual residing

in Queens County, New York.

        11.      Throughout the relevant time period, Plaintiffs performed work for Defendants at

their delicatessen café located at 1271 Broadway, New York, New York 10001.

        12.      Plaintiffs consent in writing to be parties to this action, pursuant to 29 U.S.C. §

216(b), and their consent forms are attached hereto.

Defendants:

        13.      DNC Food Service Corp. is an active New York Corporation doing business as

“Speedy’s Deli” (“Speedy’s Deli” or the “Corporate Defendant”), with its principal place of

business at 1271 Broadway, New York, New York 10001.

        14.      The Corporate Defendant is an employer of Plaintiffs and the Collective Action

                                                   3
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 4 of 29




Members/Class Members.

       15.     Upon information and belief, Defendant Spiros Zisimatos (“Zisimatos”) is an

owner and operator of the Corporate Defendants.

       16.     Upon information and belief, Defendant Nikolaos Vasilatos (“Vasilatos”) is an

owner and operator of the Corporate Defendants.

       17.     Defendants Zisimatos and Vasilatos are hereinafter referred to collectively as the

“Individual Defendants” and, together with the Corporate Defendant, the “Defendants.”

       18.     The Individual Defendants maintained operational control over the Corporate

Defendant and jointly managed Speedy’s Deli by determining the wages and compensation of

employees, establishing the schedule of employees, maintaining employee records, and through

possessing the authority to hire and fire employees, including Plaintiffs.

       19.     The Individual Defendants jointly employed Plaintiffs, and all similarly situated

employees, by acting in the interest of each other with respect to the employees, paying the

employees by the same methods, and sharing control over the employees.

       20.     The Individual Defendants participated in the day-to-day operations of the

Corporate Defendants and acted intentionally in their direction and control of Plaintiffs and the

Defendants’ other similarly situated employees, and are each “employers” pursuant to the FLSA,

29 U.S.C. § 203(d), 29 C.F.R. § 791.2, as well as the NYLL § 2 and the regulations thereunder,

and are jointly and severally liable with the Corporate Defendants.

       21.     At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a).

                                                 4
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 5 of 29




       22.     At all relevant times, Defendants employed, and/or continue to jointly employ,

Plaintiffs and each of the Collective Action members within the meaning of the FLSA.

       23.     At all relevant times, Plaintiffs, the opt-in plaintiffs and the Class Members were

employed by Defendants within the meaning of the NYLL, §§ 2 and 651.

       24.     Upon information and belief, at all relevant times, the Corporate Defendants have

had gross revenues in excess of $500,000.00.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       25.     Pursuant to 29 U.S.C. §§ 206, 207 & 216(b), Plaintiffs bring their First and Second

Causes of Action as a collective action under the FLSA on behalf of themselves and the following

collective:

               All persons employed by Defendants at any time since April 3, 2016
               and through the entry of judgment in this case (the “Collective
               Action Period”) who worked as non-management employees at
               Speedy’s Deli in New York (the “Collective Action Members”).

       26.     A collective action is appropriate in this circumstance because Plaintiffs and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay minimum wage for all hours worked and failing to pay overtime

premiums for work performed in excess of forty (40) hours each week. As a result of these

policies, Plaintiffs and the Collective Action Members did not receive the legally-required

minimum wages for all hours worked and overtime premium payments for all hours worked in

excess of forty (40) hours per week.

       27.     Plaintiffs and the Collective Action Members have substantially similar job duties

and are paid pursuant to a similar, if not the same, payment structure.

                         RULE 23 CLASS ACTION ALLEGATIONS
                                                 5
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 6 of 29




       28.     Pursuant to the NYLL, Plaintiffs bring their Third through Seventh Causes of

Action under Rule 23 of the Federal Rules of Civil Procedure on behalf of themselves and the

following class:

               All persons employed by Defendants at any time since April 3, 2013
               and through the entry of judgment in this case (the “Class Period”)
               who worked as non-management employees at Speedy’s Deli in
               New York (the “Class Members”).

       29.     The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       30.     The Class Members are so numerous that joinder of all members is impracticable.

       31.     Upon information and belief, there are well in excess of forty (40) Class Members.

       32.     The questions of law and fact common to the Class predominate over any questions

solely affecting the individual members of the Class. These common questions include, but are not

limited to:

               a. whether Defendants employed Plaintiffs and the Class Members within the

                   meaning of the NYLL;

               b. whether Defendants failed to keep true and accurate time records for all hours

                   worked by Plaintiffs and the Class Members;

               c. whether Defendants failed and/or refused to pay Plaintiffs and the Class

                   Members minimum wage for all hours worked;

               d. whether Defendants failed and/or refused to pay Plaintiffs and the Class

                   Members overtime premiums for hours worked in excess of forty (40) hours
                                               6
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 7 of 29




                   per workweek;

               e. whether Defendants failed to pay Plaintiffs and the Class Members an extra

                   hour of minimum wage when working shifts or split shifts in excess of ten (10)

                   hours;

               f. whether Defendants failed to provide Plaintiffs and the Class Members with a

                   proper statement of wages with every wage payment as required by the NYLL;

               g. whether Defendants failed to provide proper wage notice to Plaintiffs and Class

                   Members at the beginning of their employment and/or on February 1 of each

                   year as required by the NYLL;

               h. whether Defendants’ failure to properly pay Plaintiffs and the Class Members

                   lacked a good faith basis; and

               i. whether Defendants are liable for all damages claimed hereunder, including but

                   not limited to compensatory damages, liquidated damages, interest, costs and

                   disbursements and attorneys’ fees.

       33.     Plaintiffs’ claims are typical of the Class Members’ claims. Plaintiffs, like all Class

Members, are delicatessen/café employees of Defendants who worked for Defendants pursuant to

their corporate policies. Plaintiffs, like all Class Members, were, inter alia, paid less than the

statutory minimum wage for all hours worked, were not paid overtime premium pay for hours

worked over forty (40) hours in a given workweek, were not paid spread-of-hours premiums when

working a shift and/or split shift of ten (10) or more hours, did not receive proper wage statements

and wage notices. If Defendants are liable to Plaintiffs for the claims enumerated in this Complaint,

they are also liable to all Class Members.

                                                 7
            Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 8 of 29




        34.      Plaintiffs and their Counsel will fairly and adequately represent the Class. There

are no conflicts between Plaintiffs and the Class Members, and Plaintiffs bring this lawsuit out of

a desire to help all Class Members, not merely out of a desire to recover their own damages.

        35.      Plaintiffs’ counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        36.      A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        37.      Defendants are sophisticated parties with substantial resources. The individual

plaintiffs lack the financial resources to vigorously prosecute a lawsuit in federal court against

corporate defendants.

        38.      The individual members of the Class have no interest or capacity to bring separate

actions; Plaintiffs are unaware of any other litigation concerning this controversy; it is desirable to

concentrate the litigation in one case; and there are no likely difficulties that will arise in managing

the class action.

                                    STATEMENT OF FACTS

Speedy’s Deli

        39.      Upon information and belief, during the relevant time period, Defendants have

owned and operated at least three (3) restaurants and/or delicatessen locations:

        •     DNC Food Service Corp. d/b/a Speedy’s Deli, located at 1271 Broadway, 1st and 2nd

              Floor, New York, New York 10001;

        •     2013 Venture Corp. d/b/a The Harold, located at 1271 Broadway, Unit B, New York,

              New York 10001; and

                                                   8
           Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 9 of 29




       •     New York Burger II, Inc. d/b/a New York Burger Co., located at 678 Sixth Avenue,

             New York, New York 10010;

       40.      The current operating hours for the Speedy’s Deli location are as follows: Mondays

through Saturdays, from 6:00 am to 11:00 pm, and Sundays from 6:00 am to 10:00 pm. (See

http://www.speedysnyc.com/).

       41.      Throughout the relevant time period, the Individual Defendants have operated and

managed Speedy’s Deli through the Corporate Defendant, since in or around 1993.

       42.      DNC Food Service Corp. was registered with the New York State Department of

State, Division of Corporations on January 14, 1993.

       43.      Upon information and belief, the Individual Defendants are a constant presence and

regularly visit Speedy’s Deli location, to manage and/or check in on their managers and the

operations of the café and take an active role in ensuring that the delicatessen/café is run in

accordance with their procedures and policies.

       44.      Upon information and belief, at all relevant times, the Individual Defendants have

had power over payroll and personnel decisions at Speedy’s Deli, including the power to hire and

fire employees, set their wages, retain time and/or wage records, and otherwise control the terms

and conditions of their employment.

Plaintiffs’ Work for Defendants

       45.      Plaintiff Jorge Perez Aguilar was employed by Defendants as a cashier,

counterman, and delivery employee at Speedy’s Deli from in or around January 1990 to in or

around October 2018 (the “Perez Employment Period”).

       46.      For the relevant time period, from in or around 2013 to in or around 2016, Plaintiff

                                                 9
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 10 of 29




Perez generally worked six (6) days per week with most Saturdays off. Each day, Plaintiff

typically worked from approximately 12:00 pm to between approximately 10:00 pm and 12:00

am, for a total of approximately sixty (60) to seventy-two (72) hours per week. During this period,

and due to the high turnover at the deli, Plaintiff Perez was frequently requested to work a 7th day

of the week to replace an absent employee, generally shifts of approximately ten (10) hours, in

addition to his regular six (6)-day schedule.

       47.     Thereafter, from in or around 2016 to in or around the beginning of 2018, Plaintiff

Perez generally worked five (5) days per week with most Fridays and Saturdays off. Plaintiff

Perez typically work Mondays through Thursdays, from approximately 12:00 pm to approximately

10:00 pm, and Sundays from approximately 2:00 pm to approximately 12:00 am, for a total of

approximately fifty (50) hours per week. During the last months of his employment period, from

in or around January 2018 to in or around October 2018, Plaintiff Perez worked five (5) days per

week, from approximately 2:00 pm to approximately 10:00 pm, and sometimes longer, for a total

of approximately forty (40) to forty-two (42) hours per week.

       48.     For his work, during the relevant time period from in or around 2013 to in or around

2018, Plaintiff Perez was paid the amount of nine dollars ($9.00) per hour, for all hours worked,

including those beyond forty (40) hours in a given workweek. From in or around January 2018 to

in or around October 2018, at the end of his employment period, Plaintiff Perez was paid de amount

of thirteen dollars ($13.00) per hour. In or around 2013, Defendants started to withhold taxes from

Plaintiff Perez’s weekly payment, at a rate of exactly ninety-two dollars ($92.00) per week. From

in or around 2017 until the end of his employment period in or around October 2018, Plaintiff

Perez’s weekly payment was subject to a tax withholding in the exact amount of one hundred ten

                                                10
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 11 of 29




dollars ($110.00) per week.

       49.     Plaintiff Perez was not paid the legally required minimum wage for all hours

worked, was not paid overtime premiums of one and one-half (1.5) times his regular hourly rate

for hours over forty (40) each workweek, and was not paid an extra hour of minimum wage for

days in which he worked in excess of ten (10) hours.

       50.     During the majority of the Perez Employment Period, Defendants did not provide

a reliable method to record Plaintiff Perez’s hours worked during the week. In or around 2017,

Defendants installed a finger scanner to record hours worked for each employee at the deli. Each

day, Plaintiff Perez was required to punch four (4) times into the machine: once to start his shift,

twice for his lunch break, and once at the end of his shift.

       51.     Throughout his entire employment period, despite the fact than in or around 2017

Defendants installed a punching machine to record hours at the deli, Plaintiff Perez was not able

to take an uninterrupted 30 minutes break for his lunch.

       52.     Throughout the Perez Employment Period, Plaintiff Perez was paid weekly and

received his wages entirely in cash, without a pay stub or any other wage statement that provided

information about hours worked or the wage rate(s) paid during the work week. In or around 2017,

after the punching machine was installed at the deli, Plaintiff Perez was required to sign a

document every week, which information contained on he was not able to see, in order to receive

his payment.

       53.     Plaintiff Alfonso Garcia Ramos was employed by Defendants as a baker and

porter at Speedy’s Deli from in or around 1990 to in or around December 2017 (the “Garcia

Employment Period”).

                                                 11
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 12 of 29




         54.   For the relevant time period, from in or around 2013 to in the end of his employment

period in or around December 2017, Plaintiff Garcia typically worked six (6) days per week, from

approximately 10:00 pm to approximately 6:00 am, and sometimes longer, for a total of

approximately forty-eight (48) hours per week.

         55.   For his work, during the relevant time period from in or around 2013 to in or around

2014, Plaintiff Garcia was paid a fixed salary in the amount of five hundred fifty dollars ($550.00)

per week, regardless the actual number of hours worked during the week. From in or around 2014

to in or around 2015, Plaintiff Garcia was paid a fixed salary in the amount of six hundred and

fifty dollars ($650.00) per week, regardless the actual number of hours worked during the given

workweek. Thereafter, from in or around 2015 to the end of his employment period, Plaintiff

Garcia was paid a fixed salary in the amount of seven hundred dollar ($700.00) per week,

regardless the actual number of hours worked during the week.

         56.   Plaintiff Garcia was not paid the legally required minimum wage for all hours

worked, was not paid overtime premiums of one and one-half (1.5) times his regular hourly rate

for hours over forty (40) each workweek, and was not paid an extra hour of minimum wage for

days in which he worked in excess of ten (10) hours.

         57.   During the majority of the Garcia Employment Period, Defendants did not provide

a reliable method to record Plaintiff Garcia’s hours worked during the week. In or around 2017,

Defendants installed a finger scanner to record hours worked for each employee at the deli.

Plaintiff Garcia was required to punch in when he started his shift and punch out at the end of his

shift.

         58.   Throughout his entire employment period, despite the fact than in or around 2017

                                                 12
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 13 of 29




Defendants installed a punching machine to record hours at the deli, Plaintiff Garcia was not able

to take an uninterrupted 30 minutes break for his lunch.

       59.     Throughout the Garcia Employment Period, Plaintiff was paid weekly and received

his wages entirely in cash, without a pay stub or any other wage statement that provided

information about hours worked or the wage rate(s) paid during the work week.

       60.     Plaintiff Guillermo Alonso Morales was employed by Defendants as a porter and

grill man at Speedy’s Deli from in or around 2006 to in or around January 2019 (the “Morales

Employment Period”).

       61.     During the relevant time period, from in or around 2013 to in or around 2014,

Plaintiff Morales worked as a porter generally six (6) days per week with most Sundays off. Each

day, Plaintiff Morales typically worked from approximately 6:00 am to approximately 6:00 pm,

for a total of approximately seventy-two (72) hours per week.

       62.     Thereafter, from in or around 2014 to in or around 2015, when Plaintiff Morales

combined his work as a porter with the position of a grill man, Plaintiff Morales generally worked

six (6) days per week with most Sundays off. Plaintiff Morales typically work Mondays through

Fridays as a porter, from approximately 6:00 am to approximately 5:00 pm, and Saturdays as a

grill man from approximately 5:00 am to approximately 4:00 pm, for a total of approximately

sixty-six (66) hours per week. From in or around 2015 to in or around 2018, Plaintiff Morales

worked solely as a grill man, typically six (6) days per week, shifts of nine (9) hours long, for a

total of approximately fifty-four (54) hours per week. For the last portion of his employment, from

in or around 2018 to in or around January 2019, Plaintiffs Morales worked with the following

schedule: four (4) weekdays from approximately 3:00 pm to approximately 11:00 pm, one (1)

                                                13
          Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 14 of 29




weekday from approximately 3:00 pm to approximately 9:00 pm, and Saturdays from

approximately 2:00 pm to approximately 11:00 pm, for a total of approximately forty-seven (47)

hours per week.

        63.     For his work, during the relevant time period from in or around 2013 to in or around

2014, Plaintiff Morales was paid a fixed salary of five hundred and sixty dollars ($560.00) per

week, regardless the actual number of hours worked during the given workweek. From in or

around 2014 to in or around 2017, Plaintiff Morales was paid eleven dollars ($11.00) per hour, for

all hours worked, including those beyond forty (40) in a given workweek. From in or around 2018

to the end of his employment period, in or around January 2019, Plaintiff Morales was paid thirteen

dollars ($13.00) per hour.

        64.     Plaintiff Morales was not paid the legally required minimum wage for all hours

worked, was not paid overtime premiums of one and one-half (1.5) times his regular hourly rate

for hours over forty (40) each workweek, and was not paid an extra hour of minimum wage for

days in which he worked in excess of ten (10) hours.

        65.     Throughout the majority of the Morales Employment Period, Defendants did not

provide a reliable method to record Plaintiff Morales’s hours worked during the week. In or around

2017, Defendants installed a finger scanner to record hours worked for each employee at the deli.

Plaintiff Morales was required to punch in when he started his shift and punch out and at the end

of his shift.

        66.     Throughout his entire employment period, despite the fact than in or around 2017

Defendants installed a punching machine to record hours at the deli, Plaintiff Morales was not able

to take an uninterrupted 30 minutes break for his lunch.

                                                 14
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 15 of 29




       67.     Throughout the Morales Employment Period, Plaintiff was paid weekly and

received his wages entirely in cash, without a pay stub or any other wage statement that provided

information about hours worked or the wage rate(s) paid during the work week.

       68.     Plaintiff Felix Luna was employed by Defendants as a counterman, food prep,

grill man, baker, and delivery employee at Speedy’s Deli from in or around 1987 to in or around

2014 (the “Luna Employment Period”).

       69.     For the relevant time period, from in or around 2013 to in or around 2014, Plaintiff

Luna generally worked six (6) days per week with most Saturdays off. Each day, Plaintiff typically

worked from approximately 4:30 am to approximately 3:30 pm, for a total of approximately sixty-

six (66) hours per week.

       70.     For his work, during the relevant time period from in or around 2013 to in or around

2014, Plaintiff Luna was paid the amount of eleven dollars ($11.00) per hour, for all hours worked,

including those beyond forty (40) hours in a given workweek.           At the end of his Luna’s

Employment Period, Defendants started to withhold taxes from Plaintiff’s weekly payment, at a

rate of exactly thirty dollars ($30.00) per week.

       71.     Plaintiff Luna was not paid overtime premiums of one and one-half (1.5) times his

regular hourly rate for hours over forty (40) each workweek, and was not paid an extra hour of

minimum wage for days in which he worked in excess of ten (10) hours.

       72.     During the majority of the Luna Employment Period, Defendants did not provide a

reliable method to record Plaintiff Luna’s hours worked during the week.

       73.     Throughout his entire employment period, Plaintiff Luna was not able to take an

uninterrupted 30 minutes break for his lunch.

                                                    15
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 16 of 29




       74.     Throughout the Luna Employment Period, Plaintiff Luna was paid weekly and

received his wages entirely in cash, without a pay stub or any other wage statement that provided

information about hours worked or the wage rate(s) paid during the work week. At some point of

his employment, Plaintiff Luna was required to sign a document every month, which information

contained on he was not able to see, related with his payment at Defendant’s establishment.

Defendants’ Unlawful Corporate Policies

       75.     Plaintiffs and the Collective Action and Class Members were all paid pursuant to

the same corporate policies of Defendants, including failing to pay failing to pay minimum wages,

overtime premiums, and spread-of-hours premiums.

       76.     Plaintiffs have spoken with other employees of Defendants who were similarly paid

below minimum wage for all hours worked. Defendants’ failure to pay Plaintiffs minimum wages

for all hours worked is a corporate policy of Defendants which applies to all of their non-

management employees throughout the Class Period.

       77.     Plaintiffs have spoken with other employees of Defendants who were similarly paid

at the same fixed salary and/or an hourly rate for all hours worked, which did not include overtime

premium compensation for hours worked in excess of forty (40) in a given workweek. Defendants’

failure to pay Plaintiffs overtime compensation of one and one-half (1.5) times their regular hourly

rate for hours over forty (40) each week is a corporate policy of Defendants which applies to non-

management employees throughout the Class Period.

       78.     Defendants’ failure to pay Plaintiffs spread-of-hours premiums for days in which

Plaintiffs have worked a spread of more than ten (10) hours and/or a split shift has been a corporate

policy which applies to all of their non-management employees who worked more than ten (10)

                                                 16
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 17 of 29




hours in a day and/or a split shift throughout the Class Period.

       79.     Defendants’ policies of paying certain employees on a “salary” basis rather than an

hourly basis after January 1, 2011, violated 12 N.Y.C.R.R. § 146-2.5.

       80.     Defendants have not provided Plaintiffs or Class Members with wage notices at the

time of hire or by February 1 of each year.

       81.     Throughout the Class Period and, upon information and belief, continuing until

today, Defendants have likewise employed other individuals like Plaintiffs in positions that require

little skill and no capital investment. Upon information and belief, such individuals were required

to work for less than minimum wage and were not paid time and one-half when working in excess

of forty (40) hours per week.

       82.     Additionally, such individuals were not provided spread-of-hours premiums while

working shifts in excess of ten (10) hours, nor were they provided with proper wage statements

and wage notices at hiring, by February 1 of each year, or proper wage statements with their wage

payments on a weekly basis.

       83.     Upon information and belief, throughout the Class Period and continuing until

today, defendants failed to maintain accurate and sufficient time and payroll records or provide

such records to employees.




                                                 17
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 18 of 29




                               FIRST CAUSE OF ACTION
              FAIR LABOR STANDARDS ACT – UNPAID MINIMUM WAGE
             (Brought on Behalf of Plaintiffs and the Collective Action Members)

       84.     Plaintiffs, on behalf of themselves and the Collective Action Members, repeat and

reallege each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.

       85.     By failing to pay minimum wage for all hours worked, Defendants have violated

and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206 and

215(a)(2).

       86.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       87.     Defendants’ failure to pay minimum wages for all hours worked caused Plaintiffs

and the Collective Action Members to suffer loss of wages and interest thereon. Therefore,

Plaintiffs and the Collective Action Members are entitled to recover from Defendants their full

unpaid minimum wages, damages for unreasonably delayed payment of wages, liquidated

damages, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to 29

U.S.C. § 216(b).

                             SECOND CAUSE OF ACTION
                 FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
             (Brought on Behalf of Plaintiffs and the Collective Action Members)

       88.     Plaintiffs, on behalf of themselves and the Collective Action Members, repeat and

reallege each and every allegation of the preceding paragraphs hereof with the same force and

effect as though fully set forth herein.




                                              18
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 19 of 29




        89.     By failing to pay overtime at a rate not less than one and one-half (1.5) times the

regular rate of pay for work performed in excess of 40 hours per week, Defendants have violated

and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

215(a)(2).

        90.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

        91.     Defendants’ failure to pay overtime caused Plaintiffs and the Collective Action

Members to suffer loss of wages and interest thereon. Plaintiffs and the Collective Action Members

are entitled to recover from Defendants their unpaid overtime premium compensation, damages

for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                               THIRD CAUSE OF ACTION
                  NEW YORK LABOR LAW – UNPAID MINIMUM WAGE
                   (Brought on Behalf of Plaintiffs and the Class Members)

        92.     Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        93.     Defendants willfully violated Plaintiffs’ and Class Members’ rights by failing to

pay minimum wage for all hours worked, in violation of the NYLL and regulations promulgated

thereunder.

        94.     Defendants’ failure to pay minimum wage for all hours worked caused Plaintiffs

and the Class Members to suffer loss of wages and interest thereon. Plaintiffs and the Class

Members are entitled to recover from Defendants their unpaid minimum wages, damages for

                                                19
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 20 of 29




unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                               FOURTH CAUSE OF ACTION
                     NEW YORK LABOR LAW – UNPAID OVERTIME
                    (Brought on Behalf of Plaintiffs and the Class Members)

        95.     Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        96.     Defendants willfully violated Plaintiffs and the Class Members’ rights by failing to

pay overtime compensation at a rate of not less than one and one-half (1.5) times the regular rate

of pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations

promulgated thereunder.

        97.     Defendants’ failure to pay overtime premium compensation caused Plaintiffs and

the Class Members to suffer loss of wages and interest thereon. Plaintiffs and the Class Members

are entitled to recover from Defendants their unpaid overtime compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                          FIFTH CAUSE OF ACTION
        NEW YORK LABOR LAW – UNPAID SPREAD-OF-HOURS PREMIUMS
              (Brought on Behalf of Plaintiffs and the Class Members)

        98.     Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.



                                                 20
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 21 of 29




        99.     Defendants willfully violated Plaintiffs’ and the Class Members’ rights by failing

to pay compensation in an amount equal to one hour’s pay at the relevant minimum wage in all

instances where the Class Members worked either a split shift or more than ten (10) hours per day,

in violation of the NYLL §§ 650, et seq., and the regulations promulgated thereunder including

N.Y. Comp. Code R. & Regs. tit. 12, §§ 137-1.7 (2010), 146-1.6 (2012).

        100.    Defendants’ failure to pay spread-of-hours compensation caused Plaintiffs and the

Class Members to suffer loss of wages and interest thereon. Plaintiffs and the Class Members are

entitled to recover from Defendants their unpaid spread-of-hours compensation, damages for

unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and costs

and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                           SIXTH CAUSE OF ACTION
         NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICES
               (Brought on Behalf of Plaintiffs and the Class Members)

        101.    Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        102.    Defendants have willfully failed to supply Plaintiffs and the Class Members notice

as required by Article 6, § 195, in English or in the language identified by Plaintiffs and the Class

Members as their primary language, containing Plaintiffs’ and Class Members’ rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay day

designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

employer; or any “doing business as” names used by the employer’ the physical address of the

                                                 21
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 22 of 29




employer’s main office or principal place of business, and a mailing address if different; the

telephone number of the employer; plus such other information as the commissioner deems

material and necessary.

        103.    Due to Defendant’s violations of the NYLL, Plaintiff and the Class Members are

entitled to recover from Defendant fifty dollars ($50) per employee for each day that the violations

occurred or continue to occur, up to a maximum of five thousand dollars ($5,000) per employee,

as provided for by NYLL, Article 6, §§ 190, et seq., liquidated damages as provided for by the

NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and injunctive

and declaratory relief.

                       SEVENTH CAUSE OF ACTION
     NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENTS
             (Brought on Behalf of Plaintiffs and the Class Members)

        104.    Plaintiffs, on behalf of themselves and the Class Members, repeat and reallege each

and every allegation of the preceding paragraphs hereof with the same force and effect as though

fully set forth herein.

        105.    Defendants have willfully failed to supply Plaintiffs and Class Members with an

accurate statement of wages as required by NYLL, Article 6, § 195, containing the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

rate or rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; and net wages.



                                                22
         Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 23 of 29




       106.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Class Members are

entitled to recover from Defendants two hundred and fifty dollars ($250) per employee for each

day that the violations occurred or continue to occur, up to a maximum of five thousand dollars

($5,000) per employee, as provided for by NYLL, Article 6, §§ 190 et seq., liquidated damages as

provided for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment

interest, and injunctive and declaratory relief.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs, on behalf of themselves and all other similarly situated Collective

Action Members and Class Members, respectfully request that this Court grant the following relief:

       a.      Designation of this action as a collective action on behalf of the Collective Action

               Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

               to all similarly situated members of an FLSA Opt-In Class, apprising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this action

               by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

               Plaintiffs and their counsel to represent the Collective Action Members;

       b.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2)

               and (b)(3) on behalf of the Class Members and appointing Plaintiffs and their

               counsel to represent the Class;

       c.      An order tolling the statute of limitations;

       d.      A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and the NYLL;



                                                   23
     Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 24 of 29




e.       An injunction against Defendants and its officers, agents, successors, employees,

         representatives and any and all persons acting in concert with Defendants, as

         provided by law, from engaging in each of the unlawful practices, policies and

         patterns set forth herein;

f.       An award of compensatory damages as a result of Defendants’ failure to pay

         minimum wage and overtime compensation pursuant to the FLSA and the NYLL

         and supporting regulations;

g.       An award of liquidated and/or punitive damages as a result of the Defendants’

         willful failure to pay minimum wages and overtime compensation pursuant to the

         FLSA and the NYLL and supporting regulations;

h.       An award of actual and liquidated damages for the non-payment of spread-of-hours

         pay for each split shift and/or shift worked in New York in excess of ten hours;

i.       Fifty dollars ($50.00) per Plaintiff and each of the Class Members for each day that

         the violations of NYLL, Article 6 § 195 occurred or continue to occur, up to a

         maximum of five thousand dollars ($5,000.00) per Plaintiff and each of the Class

         Members as provided for by NYLL, Article 6 § 198(1)-b;

j.       Two hundred and fifty dollars ($250.00) per Plaintiff and each of the Class

         Members for each day that the violations of NYLL, Article 6 § 195 occurred or

         continue to occur, up to a maximum of five thousand dollars ($5,000.00) per

         Plaintiff and each of the Class Members as provided for by NYLL, Article 6 §

         198(1)-d;

k.       An award of prejudgment and post-judgment interest;

                                          24
Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 25 of 29
Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 26 of 29
Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 27 of 29
Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 28 of 29
Case 1:19-cv-02967-VSB Document 1 Filed 04/03/19 Page 29 of 29
